                                                          THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   ROBERT MEEKER, et al.,                                   CASE NO. C17-0376-JCC
10                              Plaintiffs,                   ORDER
11          v.

12   STARFISH CHILDREN’S SERVICES, et al.,

13                              Defendants.
14

15          This matter comes before the Court on the parties’ stipulated motion to seal (Dkt. No.
16   79). The Court hereby GRANTS the motion for the reasons explained herein.
17          The Court starts from the position that “[t]here is a strong presumption of public access to
18   [its] files.” W.D. Wash. Local Civ. R. 5(g). This presumption applies particularly to “dispositive
19   pleadings.” Kamakana v. City and Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006); see
20   also M.F. v. United States, Case No. C13-1790-JLR, Dkt. No. 18 at 4 (W.D. Wash. 2013)
21   (finding that a motion to approve a minor settlement agreement is a dispositive pleading). To
22   overcome this presumption, there must be a “compelling reason” for sealing that is “sufficient to
23   outweigh the public’s interest in disclosure.” Id.
24          The parties have a compelling reason to redact the monetary amount of their settlement
25   agreement—both parties want the monetary amount to remain private and this is a purely private
26   dispute. (See Dkt. No. 79.) Plaintiff wishes to maintain the confidentiality of the monetary


     ORDER
     C17-0376-JCC
     PAGE - 1
 1   amount to avoid unwanted attention, and Defendants seek to maintain confidentiality to

 2   discourage copycat litigants. (Id. at 4.) Most importantly, the settlement agreement is already

 3   publicly available, with the exception of the monetary amount, which is redacted. (Dkt. No. 78-

 4   1.) Therefore, the Court finds that there is compelling reason to seal the settlement agreement

 5   that outweighs the public’s interest in its full disclosure.

 6           Therefore, the parties’ motion to seal (Dkt. No. 79) is GRANTED. The Clerk is

 7   DIRECTED to maintain Docket Number 80 under seal.

 8           DATED this 18th day of July 2019.




                                                             A
 9

10

11
                                                             John C. Coughenour
12                                                           UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-0376-JCC
     PAGE - 2
